Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 04, 2014

The Court of Appeals hereby passes the following order:

A14A1728. WEBLETS LLC et al v. HIGO SOLUTIONS, INC.

      Appellee has moved this court to dismiss Appellants’ appeal. On October 2,
2014, this court ordered Appellants’ counsel “to file a brief that includes an
enumeration of errors no later than October 8, 2014.” We also stated: “No additional
extensions or amendments will be granted by this court, and counsel’s failure to
timely file a brief in compliance with our rules in every respect may result in a report
to the State Bar of Georgia and/or a finding of contempt under Court of Appeals Rule
7.”
      Despite the clear guidance provided by this court, Appellants’ counsel did not
file an amended brief on behalf of his clients until October 21, 2014. We must
therefore GRANT Appellee’s Motion to Dismiss.

                                        Court of Appeals of the State of Georgia
                                                                             11/04/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.